NEUBERGER BERMAN EQUITY FUNDS INSTITUTIONAL CLASS ADMINISTRATION AGREEMENT SCHEDULE A The Institutional Class of the Series of Neuberger Berman Equity Funds currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Greater China Equity Fund Neuberger Berman Guardian Fund Neuberger Berman International Equity Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund Date: July 24, 2013 NEUBERGER BERMAN EQUITY FUNDS INSTITUTIONAL CLASS ADMINISTRATION AGREEMENT SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Equity Funds Institutional Class Administration Agreement shall be: For the services provided to the Trust or to each Series without regard to class, 0.06% per annum of the average daily net assets of the Institutional Class of each Series; For the services provided to the Institutional Class of a Series and its shareholders (including amounts paid to third parties), 0.09% per annum of the average daily net assets of the Institutional Class of said Series; plus in each case Certain out-of-pocket expenses for technology used for shareholder servicing and shareholder communication, subject to the prior approval of an annual budget by the Trust’s Board of Trustees, including a majority of thoseTrustees who are not interested persons of the Trust or of Neuberger Berman Management LLC, and periodic reports to the Board of Trustees on actual expenses. Date: May 4, 2009 -2-
